DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Penaranda (U.S. Patent 5,522,659).
Regarding claim 1, Penaranda teaches a housing (figure 1 item 1) having at least a side surface (figure 2 proximate item 23) and a rear heel surface (figure 2 proximate item 30), a recess being defined in the housing (opening formed between surfaces proximate items 30 and 23, through which item 9 extends through), a first opening to the recess being defined in the rear heel surface (see figure 2 opening on surface proximate item 30 where the surface ends), a second opening to the recess being defined in the side surface (see figure 3 opening on the surface proximate item 23, top most portion where the surface ends), first and second openings being continuous with each other (the openings on each side of surfaces proximate items 30 and 23 are considered continuous since there isn’t an interruption in the opening); a motor within the housing (item 19); one or more holes defined in a bottom surface for receiving a respective rotatable beater (hole item 13 the beater is not considered positively claimed); and a power cord extending outward from the housing, the power cord extending outward from within the recess (item 17). Regarding claim 4, Penaranda teaches Penaranda teaches a housing (figure 1 item 1) having at least a side surface (figure 2 proximate item 23) and a rear heel surface (figure 2 proximate item 30), a recess being defined in the housing, the recess extending across a portion of the rear heel surface and across a portion of the side surface; (opening formed between surfaces proximate items 30 and 23, through which item 9 extends through), a motor within the housing (item 19); one or more holes defined in the bottom surface for receiving a respective rotatable beater (hole item 13 the beater is not considered positively claimed); and a power cord extending outward from the housing, the power cord extending outward from within the recess (item 17). Regarding claim 7, Penaranda teaches a method of affixing a power cord to an electric hand mixer (see figure 1 which shows a power cord item 17 fixed to a hand mixer) a housing (figure 1 item 1) having at least a side surface (figure 2 proximate item 23) and a rear heel surface (figure 2 proximate item 30), a motor within the housing (item 19); one or more holes defined in a bottom surface for receiving a respective rotatable beater (hole item 13 the beater is not considered positively claimed); and a power cord 
Regarding claims 1, 4, and 7, Penaranda is silent to the recess being on the bottom surface. 
Absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the location of the recess of Penaranda in order to reduce stress on the cable when in use since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 2, Penaranda teaches wherein the housing comprises an angled wall spanning from a floor of the recess to the rear heel surface (the edge of where surfaces proximate items 23 and 30 meet are considered forming and angle); and wherein the power cord extends outward from the angled wall (item 17 extends outward from the angle formed by surfaces proximate items 23 and 30).
Regarding claim 5, Penaranda teaches wherein the housing comprises an angled wall spanning from a floor of the recess to the rear heel surface (the edge of where surfaces proximate items 23 and 30 meet are considered forming and angle); and wherein the power cord extends outward from the angled wall (item 17 extends outward from the angle formed by surfaces proximate items 23 and 30).
Regarding claim 8, Penaranda teaches wherein the housing comprises an angled wall spanning from a floor of the recess to the rear heel surface (the edge of where surfaces proximate items 23 and 30 meet are considered forming and angle); and wherein the power cord extends outward from the angled wall (item 17 extends outward from the angle formed by surfaces proximate items 23 and 30).

Allowable Subject Matter
Claims 3, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claims 3, 6 and 9, the prior art does not teach or fairly suggest an electric mixer with the combination of the specific angle ranges. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 
/ANSHU BHATIA/Primary Examiner, Art Unit 1774